I concur in judgment and opinion, but feel that additional issues should be addressed. The court awarded a judgment for $60,000 in a declaratory judgment action that did not contain a demand for a money judgment. While a court may grant additional relief in a declaratory judgment action, it cannot award a money judgment in the absence of a proper demand. Shear v. WestAmerican Ins. Co. (1984), 11 Ohio St. 3d 162, 166; Hutchinson etal. v. Grindley, et al. (2/24/94), Pickaway App. No. 92CA10, unreported. Furthermore, the amended complaint states that "The sum of $60,000 has been paid by the defendant Mainous, . . .". According to the land contract under which the plaintiff seeks a declaration of rights, the total purchase price of the real estate is $80,000. The land contract states that the down payment is $60,000, thus the balance due would be $20,000. Assuming a default money judgment had been appropriate, the court should have conducted a hearing to determine the amount of damages. See Civ.R. 53 (A).